Citation Nr: 0425626	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-03 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for cataracts, claimed as 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from August 1964 to 
July 1966.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2002 rating decision.  
The veteran filed a notice of disagreement (NOD) in July 
2002, and the RO issued a statement of the case (SOC) in 
December 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2003.  

The Board notes that the veteran initially requested a 
hearing before a Decision Review Officer.  In December 2002, 
the veteran clarified that he desired a hearing before a 
Veterans Law Judge at the RO.  In April 2004, the veteran 
testified before the undersigned Veterans Law Judge during a 
hearing at the RO; a transcript of that hearing is of record.  
During the hearing, the veteran submitted additional 
evidence, namely, peer review articles and abstracts, with a 
waiver of initial RO consideration of such evidence.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2003).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's service did not include a "radiation-risk 
activity," as that term is defined by regulation.  

3.  The weight of the competent evidence of record is against 
the veteran's claim that cataracts, first diagnosed in the 
1990's, are a result of exposure to ionizing radiation in 
service


CONCLUSION OF LAW

The criteria for service connection for cataracts, claimed as 
due to ionizing radiation exposure, have not been met.  38 
U.S.C.A. §§ 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through an August 2001 notice letter, as well as a December 
2002 SOC, the veteran was notified of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtained and considered 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As indicated above, the first three notice 
requirements have been met.  With respect to the fourth 
requirement, the Board notes that the veteran has not been 
explicitly informed of the need to submit all evidence in his 
possession.  However, the Board notes that in the August 2001 
notice letter, the veteran was notified he could submit his 
own statements or statements from other persons describing 
his physical symptoms.  Furthermore, during the course of the 
appeal period, the veteran has submitted evidence to the RO.  
Thus, it appears the veteran is on notice that he should 
submit evidence in his possession pertinent to his claim.  
Therefore, the Board finds that Pelegrini's fourth content of 
notice requirement has been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided both before and 
after the February 2002 rating decision on appeal.  The Board 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

Following the veteran's December 1999 application for VA 
compensation (via a VA Form 21-526), in January 2000, the RO 
notified the veteran of the legal criteria governing his 
claim for service connection, as well as the information and 
evidence needed to support his claim.  The RO requested that 
the veteran identify, and provide the necessary releases for, 
any medical providers from whom he wanted the RO obtain and 
consider evidence.  The veteran was provided an opportunity 
to respond.  Thereafter, in May 2000, the RO issued the 
veteran a letter notifying him of the actions it had taken on 
his claim.  In particular, the RO noted that it had requested 
the veteran's service medical records, as well as records 
associated with any exposure to ionizing radiation, from the 
National Personnel Records Center (NPRC), and that 
information was being requested from the Naval Dosimetry 
Center.  The letter also identified what the veteran needed 
to submit to help substantiate his claim.  The veteran was 
provided an opportunity to respond.  

In June 2001, a statement from the Naval Dosimetry Center was 
received by the RO.  In November 2001, the veteran's claim 
was referred to the Director of VA's Compensation and Pension 
Service in Washington, D.C., and thereafter to the Under 
Secretary for Health for a dose estimate.  The dose estimate 
was provided in January 2002.  In the February 2002 rating 
decision and March 2002 SOC, the veteran was notified of the 
RO's actions and the determination of his claim.  He was 
provided an opportunity to respond.  

The Board is cognizant that NPRC has not responded to the 
RO's request for records associated with the veteran's 
exposure to ionizing radiation in service.  However, the 
Naval Dosimetry Center reported that the veteran's name was 
not in its registry of radiation-exposed veterans.  
Furthermore, the dose estimate provided by the Under 
Secretary of Health has taken into consideration the maximum 
level of exposure by the veteran during his two-year tour at 
the Naval Ammunition Depot (NAD) Bangor, Washington.  As 
such, a remand for a second request for records, which would 
not likely alter the current dose estimate currently of 
record, is not warranted.  

The Board also emphasizes that the RO has specifically 
notified the veteran of the evidence needed to substantiate 
his claim.  The veteran has submitted evidence in support of 
his claim, and been provided an opportunity to identify 
evidence.  The veteran underwent VA medical examinations in 
May 2000, October 2000, and September 2001, in connection 
with which VA examiners offered opinions on his claim, and 
has been afforded the opportunity (along with his wife) to 
present testimony during a hearing on appeal.  Thus, the 
record before the Board is deemed complete.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim.  

II.  Factual Background

A review of the veteran's service medical records reflects no 
findings or diagnosis of cortical cataracts.  

In December 1999, the veteran filed a claim (VA Form 21-526) 
for service connection for, inter alia, cataracts.  He 
submitted an accompanying statement in which he noted that 
while on active duty he had served as an independent medical 
officer in charge of the industrial medical dispensary at NAD 
Bangor, which served as the host base to the Polaris Missile 
Facility of the Pacific (POMFPAC).  The veteran noted that, 
while stationed at NAD Bangor, he underwent repeated 
exposures and several contaminations with Tritium.  He 
reported that most of the exposures were to the upper 
extremities, face, and upper chest, and that dosimeter badges 
were worn on belts, and inadequate to monitor field irregular 
exposure.  The veteran further indicated that for two years 
his exposure was bi weekly, and included contamination of 
both his person and clothing.  

The veteran submitted scientific literature in the form of 
professional review articles and studies obtained from the 
Internet.  He noted in his above statement that:

*Monitoring badges extant in the 1960s along with the 
exposure standards were inadequate.  Tritium carried the 
highest death rate among all radionuclides studies and a 
clearly increased incidence of prostatic cancer.  

*Exposed body parts are more vulnerable to beta 
radiation and include skin, lens, and gonads.  Studies 
of persons exposed to beta radiation at Chernobyl found 
cataracts to be a special category of induced findings.  

*High cumulative dosage and an increased rate of 
exposure were found not to be necessary to induce 
changes, especially in the case of Tritium.  Low dose 
exposures and low dose rates were important predictors 
in Tritium exposure, especially myeloma and prostatic 
cancer.  

*Tritium is an incredibly active radionuclide even at 
low dose levels.  Radiation keratoses and cataracts were 
unusually common among Chernobyl victims.  

Additional literature submitted by the veteran during the 
course of his appeal reflects, in summary, the following:

*When Tritium is bound to organic molecules, relative 
biological effectiveness values may be somewhat 
larger than those for Tritium in oxide form.  

*For longer-lived molecules, such as the structural 
protein, collagen, or the phospholipids of some nerve 
cells, fewer Tritium atoms will be incorporated per 
unit time and those that are incorporated will be 
retained for longer periods of time.  

*Little is currently known of the metabolism of 
organically bound Tritium in humans . . . Organic 
molecules, in general, have slower turnovers and are 
retained in the body for longer periods of time than 
water.  The retention time may vary from hours to 
years.  

*It is likely that the radiation doses to the 
localized skin area are greater than that which would 
be estimated if uniform distribution throughout the 
body was assumed.  

*The concept of average tissue dose for many 
tritiated compounds would be inappropriate and a poor 
estimate of the hazard associated from exposure to 
such compounds.  

In a March 2000 statement to his congressman, the veteran 
noted that he had reportedly talked with a number of 
physicians, and that they had agreed that it was logical that 
radioactive agents could be absorbed through the skin and or 
conjunctiva and could cause the veteran's lens problems.  

A May 2000 report of VA examination notes that the examiner 
had reviewed the veteran's records and supporting 
professional and review articles.  The examiner opined that 
it was more probable than not that the veteran's cataracts 
had been caused by Tritium exposure, in view of the fact that 
cataracts did not run in the veteran's family, and that, in 
general, the veteran appeared to be youthful for his age with 
premature changes only in his eyes and skin.  

A June 2000 statement from the veteran notes that there were 
few, if any, doctors with sufficient experience to be 
competent medical authorities regarding Tritium monitoring 
and physiology.  

In a June 2000 statement, the veteran noted that he had 
contacted a Dr. Andrew Parker, reportedly a board certified 
occupational medicine specialist who was residency trained at 
the University of Washington.  According to the veteran, Dr. 
Parker reported that he knew of no one in the United States 
competent to address Tritium and its role in the veteran's 
condition.  

An additional June 2000 report from the Naval Dosimetry 
Center reflects that the water samples that the veteran 
worked with contained a low specific activity of Tritium (30 
microcuries per liter) that would not have posed a hazard, 
especially if simple precautions were taken such as carefully 
handling the samples and wearing gloves.  Furthermore, that 
the low radioactivity of the tritiated water samples made it 
unlikely that they were the cause of the veteran's cataracts.  
The report also noted that radiation-induced cataract 
formation, in particular, exhibited a threshold effect 
requiring a dose to the lens of the eye in excess of 600 to 
1500 RADs.  The source of this figure was noted as "National 
Research Council BEIR V Report, Health Effects of Exposure to 
Low Levels of Ionizing Radiation."  Therefore, a large dose 
to the eye would not have been possible from routine handling 
of the tritiated water samples.  

A statement from the veteran in September 2000 reflects that 
at NAD Bangor, he worked in a very small area and that he had 
a tic-like behavior of rubbing his eyes when he wanted to 
think or take a pause in some activity.  The veteran added 
that research had shown that diffusion by Tritium was a given 
and that when complexed with collagen, it could have a half-
life measured in years.  The lens of the eye, the veteran 
noted, contained a lot of collagen.  

In an October 2000 report, the VA examiner who had conducted 
an examination of the veteran in May 2000 offered an 
additional opinion.  Following his review of the veteran's 
claims file, to include the Naval Dosimetry Center report, 
the examiner noted that he had reached the same conclusion as 
he had in May 2000 regarding the etiology of the veteran's 
cortical cataracts, i.e., that it was more probable than not 
that the veteran's cataracts had been caused by Tritium 
exposure in service.  

In July 2001, the RO received a letter from the veteran in 
which he challenged many of the conclusions noted in the Navy 
Dosimetry Center report.  In particular, the veteran reported 
that nothing had been said to him or any his men about 
carefully handling the samples of titrated Tritium and 
wearing gloves.  The veteran indicated that he and his men 
had been advised that Tritium was an alpha emitter and posed 
no risk.  

A report of VA examination in September 2001 notes an 
examiner's finding of significant ocular surface drying and 
cortical cataractous changes.  He opined that the combination 
of significant ocular dryness, atypical cataract in both eyes 
and possibly atypical premature skin changes were more 
probable than not related to the veteran's reported radiation 
exposure.  

The veteran's claims folder was subsequently referred by the 
Director of VA's Compensation and Pension Service to the 
Under Secretary of Health, for review and preparation of a 
dose estimate.  The veteran's case was subsequently referred 
by the Under Secretary of Health to the Director of the 
National Health Physics Program (hereinafter "Director") at 
the VA Hospital in North Little Rock, Arkansas.  

In a January 2002 memo, the Director noted that she had 
reviewed the veteran's case in some detail.  The Director 
concurred with the Navy Dosimetry Center report findings 
regarding the maximum sample activity the veteran would have 
handled, i.e., 30 uCi/L.  It was noted that this was the 
amount that would represent a maximum permissible 
occupational body burden under the old internal dose scheme.  
The Director emphasized that the veteran-considering all 
body compartments, to include skin and eyes-could not have 
been exposed to more than this amount.  The Director reported 
the 30 uCi/L figure was used to provide an upper estimate on 
the veteran's skin/eye dose.  In particular, the following 
calculations were made and noted:

1.  The dose rate to tissue containing H-3 at 30 
uCi/L is 0.4E-3 rad/h.  Assuming this 
concentration existed constantly for 2 years that 
equals 2 multiplied by 8760h/y, which equals 17, 
520 h.  The skin/eye dose would be 17, 520 
multiplied by 0.4E-3 = 7 rad.  

2.  One could assume the upper limit dose due to 
X-ray exposure was 5 rad/y = 10 rad for 2 years.  

3.  Upper limit total skin/eye dose from H-3 + X-
ray = 17 rad (rem).  

In a January 2002 memo from the Chief Public Health and 
Environmental Hazards Officer it was noted that, "The 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6 (1988)," 
did not provide screening doses for cataracts.  According to 
information in the National Research Council Committee on 
Biological Effects of Ionizing Radiation report, "Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V)," page 363, the threshold dose of radiation resulting in 
lens opacities in atomic bomb survivors was about 60-150 rads 
while the threshold for persons treated with X-rays to the 
eye was about 200-500 rads.  Based on these findings, the 
Chief Public Health and Environmental Hazards Officer 
concluded that it was unlikely that the veteran's cataracts 
could be attributed to exposure to ionizing radiation in 
service.  

In a January 2002 letter to the RO, the Director of VA's 
Compensation and Pension Service notes that, in view of the 
Under Secretary of Health opinion, and following a review of 
the evidence in its entirety, there was no reasonable 
possibility that the veteran's cataracts were the result of 
exposure to ionizing radiation.  

During his April 2004 Board hearing, the veteran testified as 
to his duties and the circumstances and facts surrounding his 
claimed radiation exposure.  In particular, the veteran 
reported that he presumed he X-rayed some 1,100 people while 
he was stationed at NAD Bangor.  Furthermore, that he was 
within 10 feet of the X-ray machine either doing examinations 
or running the liquid sinographic unit (Tritium testing).  
With respect to the estimate of 17 rad of exposure as 
calculated by the Director, the veteran believed that number 
was total conjecture.  In this respect, the veteran stated 
that the badges he wore to monitor his exposure level were 
properly submitted even though the Naval Dosimetry Center did 
not have a record of him.  He also testified that Tritium was 
a beta-admitter and that the radiation it emitted could not 
be monitored with a badge.  In addition to his testimony, the 
veteran submitted additional scientific periodical material 
for review.  

III.  Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145, 148-50 (1999) (en banc).  

First, if a veteran exposed to radiation during active 
service later develops one of the diseases listed in 38 
C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 U.S.C.A. §§ 1112(c), 1113; 38 
C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
3.309(d) are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.  

Second, service connection may be established if a 
"radiation-exposed veteran" develops a "radiogenic disease" 
(one that may be induced by ionizing radiation, either listed 
at 38 C.F.R. § 3.311(b) or established by competent 
scientific or medical evidence to be radiogenic disease), if 
the VA Undersecretary of Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  The Board notes 
that posterior subcapsular cataracts are considered a 
potentially radiogenic disease pursuant to 38 C.F.R. § 3.311.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  

"Radiation-risk activity" is defined by regulation to mean 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; (3) internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; (4) service at a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; 
or (5) service before January 1, 1974, on Amchitka Island, 
Alaska.  38 C.F.R. § 3.309(d)(3)(i), (ii).  

IV.  Analysis

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiological relationship.  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  Moreover, it is the responsibility of VA 
adjudicators (here, the Board) to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  

In the present case, under the first method, the presumptive 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) 
cannot be relied upon to establish a relationship between the 
veteran's cortical cataracts and his military service because 
those provisions are only applicable where it is shown that a 
claimant participated in a "radiation risk activity" in 
service.  As the veteran did not participate in a radiation-
risk activity as defined by regulation, the presumptive 
provisions of section 1112(c) are not available in this case.  
See Rucker, 10 Vet. App. at 71.

As regards to the second method of establishing service 
connection based on radiation exposure, for a radiogenic 
disease, 38 C.F.R. § 3.311 prescribes that once it is 
established that a veteran was exposed to ionizing radiation 
in service, and that the veteran subsequently develops a 
radiogenic disease that is first manifest within a period 
prescribed (by regulation), the claim will then be referred 
for further consideration (by VA's Under Secretary of 
Benefits) in accordance with "paragraph (c) of this section."  
38 C.F.R. § 3.311(b)(1).  This provision thus imposes a 
series of chronological obligations upon both parties.  See 
Wandel v. West, 11 Vet. App. 200, 204-5 (1998).

With respect to the veteran's assertions that cortical 
cataracts developed as a result of radiation exposure in 
service, to include both exposure by X-rays and Tritium 
contamination, the Board notes that the veteran has not been 
diagnosed with a disease subject to presumptive service 
connection.  Furthermore, it is unclear from the medical 
evidence of record as to whether the veteran's cataracts may 
be appropriately characterized as "posterior subcapsular 
cataracts," given the diagnosis of cortical cataracts, so as 
to be considered a "radiogenic disease" pursuant to 38 C.F.R. 
§ 3.311(b)(2)(xvi).  The Board emphasizes, however, that even 
assuming its applicability, this regulation does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim.  Such processing 
"still requires a case-by-case determination of service 
connection for each claim based on one of the listed 
diseases."  Ramey v. Gober, 120 F.3d 1239, 1245 (Fed. Cir 
1997).

In this case, the Board notes that the question of whether 
the veteran's currently diagnosed cataracts can be considered 
a "radiogenic disease" is rendered inconsequential in light 
of the January 2002 opinion by the Chief Public Health and 
Environmental Hazards Officer that it was unlikely that the 
veteran's cataracts could be attributed to exposure to 
ionizing radiation in service.  Hence, the requirements for 
establishing service connection based upon diagnosis of a 
"radiogenic disease" cannot be met.  

The Board has conducted a thorough review of the scientific 
literature the veteran has submitted on the subject of 
ionizing radiation exposure.  The literature does not refer 
to the veteran himself, nor is it necessarily specific to the 
particular circumstances and events described by the veteran 
in regards to his claimed exposure to ionizing radiation in 
service.  The Board notes that generic medical literature, 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case, does not 
provide competent evidence to satisfy the nexus element for 
an award of service connection.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  In this case, the scientific literature 
submitted by the veteran only raises the possibility that 
there may be some relationship between the ionizing radiation 
exposure and the veteran's cataracts.  It does not show that 
there is a direct causal relationship.  Nonetheless, the 
Board has given consideration to the scientific literature, 
particularly in light of the supporting medical opinion 
evidence of record.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999) (holding that medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional).  

With this in mind, the Board has weighed the opinions of the 
noted VA examiners and their impressions that the veteran's 
cataracts were the result of radiation exposure in service.  
Notwithstanding the fact that the veteran has contended that 
there are few, if any, medical doctors with sufficient 
experience to be competent medical professionals regarding 
Tritium monitoring and physiology, there are, nonetheless, 
supporting medical opinions of record.  These opinions were 
based on the veteran's reported history and the examiners' 
review of the claims file to include the submitted scientific 
literature.  However, in this case, the Board has afforded 
greater probative weight to the opinion of the Chief Public 
Health and Environmental Hazards Officer, which was also 
based on the comprehensive study of the veteran's ionizing 
radiation exposure while he was stationed at NAD Bangor.  

As noted above, the Director of the National Health Physics 
Program reviewed the veteran's case in detail, and her 
calculations took into account his description of the events 
and circumstances surrounding his claimed exposures and 
contamination.  Furthermore, the conclusions reached in the 
Naval Dosimetry Center report and by the Chief Public Health 
and Environmental Hazards Officer are supported by reference 
to scientific findings associated with measured rad exposures 
in atomic bomb survivors who developed lens opacities.  While 
the veteran has questioned the accuracy of the dose estimate 
provided the Director veteran has not submitted any objective 
evidence that specifically contradicts that dose estimate. 

The Board is aware that the veteran's name could not be found 
in the registry compiled by the Naval Dosimetry Center, and 
NPRC did not respond to the RO's request for records 
associated with the veteran's exposure.  The veteran himself 
has contended that dosimetry badges would not have registered 
the true level of exposure he experienced at NAD Bangor.  In 
any event, the Director's calculations factored in the 
maximum Tritium sample activity the veteran would have 
handled as well as the upper limit dose due to X-ray 
exposure.  The Board thus finds the opinion of the Chief 
Public Health and Environmental Hazards Officer, clearly more 
definitive, and, as stated, based on review of the veteran's 
claim file and with consideration of the Director's findings 
and supportive rationale, is the more probative opinion on 
the question of the relationship between the veteran's 
cataracts and his exposure to ionizing radiation in service.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  See 
also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993);  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Hence, service 
connection for cataracts as due to exposure to ionizing 
radiation is precluded, on any basis. 

The Board has considered the veteran's assertions in 
adjudicating the claim for service connection for cataracts 
claimed as due to ionizing radiation exposure.  The Board 
does not question the veteran's qualifications as a medical 
doctor.  However, while medically trained, the veteran has 
given no indication that he has specialized knowledge 
regarding radiogenic diseases nor is there any evidence to 
that effect in the record.  See e.g., Williams v. Brown, 4 
Vet. App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).  In any event, the Board emphasizes that the 
veteran, even as a physician, simply is not qualified to 
establish, on the basis of his assertions, alone, his level 
of in-service radiation exposure-the point on which this 
case turns.  As indicated above, the governing legal 
authority prescribes an objective means for obtaining a dose 
estimate in radiation exposure claims, and those procedures 
have been followed, to the extent possible, in this case.  
Unfortunately, as indicated above, such evidence-as well as 
the persuasive medical opinion based upon consideration of 
such evidence-militates against the veteran's claim.

Under these circumstances, the Board finds that the claim of 
service connection for cataracts as due to radiation exposure 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence weighs against 
the claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for cataracts, claimed due to in-service 
exposure to ionizing radiation, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



